DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on23 April 2020  is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “means for acquiring” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification recites “the acquisition means 10 and the functional modules are defined functionally.”  This is the extent of the structural definition.  This definition fails to fulfill the requirement that the structure is described adequately such that it is linked to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Georgin (U.S. Patent Publication No. 2018/0201367).
For claim 1, Georgin discloses an aircraft automatic braking system, comprising means for acquiring deceleration rates suitable for being imparted to the aircraft by the automatic braking system (see para. 0003), and a plurality of separate functional modules (see para. 0025) comprising a first 
Georgin does not explicitly disclose that the second state corresponds to a rejected take-off of the aircraft.  However, Georgin makes it explicit that the teaching is considered in light of rejected take-off events (see para. 0045).  Additionally, Fig. 4 illustrates two different paths where one is meant for expedient execution (via minimal obtained information and calculations) and therefore applicable to RTO events (see Fig. 4, path #415 is for rejected take-off; alternative path from #410-#440 intended for landing).  It would have been obvious to one of ordinary skill in the art that the different algorithms may be applicable to braking during different aircraft states based on the motivation to allow the pilot or the autonomous aircraft to focus on other aspects of achieving a safe landing or successful RTO event.  
Continuing with the claim, Georgin further teaches and transitions (see paras. 0024; 0031 correction factors and wheel speed), the first states, the second states and the transitions being defined independently of the deceleration rates (see para. 0028); a second functional module arranged in order to define a target deceleration of the aircraft on the basis of at least the deceleration rates and a current state of the state machine (see paras. 0046-0048, Fig. 2, #30 and subsequent path determines target deceleration based on state), the current state being either one of the first states or one of the second states (see Fig. 2, #80 and #30 paths representing states; or Fig. 4, #415 path and path of #410-#440 for each state); and a third functional module arranged in order to define, on the basis of at least the current state and the target deceleration, an automatic braking command in order to control actuators of wheel brakes of the aircraft (see para. 0050, Fig. 2 #50).  
Regarding claim 2, Georgin further teaches wherein the automatic braking system being arranged in order to acquire external parameters generated outside the automatic braking system and 
Referring to claim 3, Georgin further discloses wherein the second functional module is arranged in order to define the target deceleration by also using the external parameters (see para. 0024, 0031, all disclosed factors go into Fig. 2, #30).  
With reference to claim 4, Georgin further teaches a fourth functional module arranged in order to produce consolidated parameters on the basis of at least the external parameters and a selected deceleration rate chosen from the deceleration rates (see paras. 0048-0050, Fig. 2 #40), the state machine comprising at least one transition depending on second conditions defined on the basis of at least the consolidated parameters (see paras. 0024, 0031, 0048-0050).  
Regarding claims 5 and 6, Georgin does not explicitly disclose the different states. However, braking states and preloading braking systems are well known to one of ordinary skill in the art.  Official Notice is taken that one of ordinary skill in the art would find it obvious to integrate preloading the braking system, with varying levels of preload depending on the circumstance, based on the motivation to allow the pilot or the autonomous aircraft to focus on other aspects of achieving a safe landing or successful RTO event.  
With regards to claim 10, Georgin does not explicitly disclose the claimed limitation.  However, braking states and preloading braking systems are well known to one of ordinary skill in the art.  Official Notice is taken that one of ordinary skill in the art would find it obvious to integrate preloading the braking system during a potential off-runway excursion and to change the preloading level when the potential recedes based on the motivation to allow the pilot or the autonomous aircraft to focus on other aspects of achieving a safe landing or successful RTO event.   
For claim 13, Georgin does not explicitly disclose the claimed limitation.  However, braking states and preloading braking systems are well known to one of ordinary skill in the art.  Official Notice is 
Referring to claim 14, Georgin does not explicitly disclose the claimed limitation.  However, it is obvious to one of ordinary skill in the art that deactivating automatic braking would result in transitioning from any level of preload to a deactivated state based on the motivation to allow the pilot or the autonomous aircraft to focus on other aspects of achieving a safe landing or successful RTO event.
Claim 15 is rejected based on the citations and reasoning provided above for claim 1. 
Claims 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Georgin (U.S. Patent Publication No. 2018/0201367) as applied to claim 1 above, and in view of McKeown, et al. (U.S. Patent Publication No. 2020/0180781).  
With reference to claim 7, a teaching from McKeown discloses wherein a transition from the deactivated state to the first activated state occurs when the aircraft is in flight before the landing of the aircraft (see para. 0019) and a pilot of the aircraft selects a first automatic braking mode corresponding to the landing of the aircraft (see para. 0010).  It would have been obvious to one of ordinary skill in the art to modify Georgin to incorporate the teaching of McKeown based on the motivation to improve landing on a contaminated runway, the autobraking system is armed to engage after an aircraft's landing and nose gear have sensed weight on wheels.  
For claim 9, McKeown further discloses a transition from the pre-engaged state to the first engaged state occurs when the aircraft is stabilized on the ground (see para. 0022).  
With regards to claim 11, as stated previously, braking states and preloading braking systems are well known to one of ordinary skill in the art.  Official Notice is taken that one of ordinary skill in the art would find it obvious to integrate preloading the braking system before an attempted take-off.  .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Georgin (U.S. Patent Publication No. 2018/0201367) as applied to claim 1 above, and in view of Wapenski, et al. (U.S. Patent Publication No. 2018/0122250).
For claim 12, Wapenski teaches  transition from one state to a second state occurs when an automatic braking order is received (see paras. 0056-0059), and a speed/velocity of the aircraft is greater than or equal to a second pre-determined speed threshold (see paras. 0056-0059).  It would have been obvious to one of ordinary skill in the art to modify Georgin to incorporate the teaching of Wapenski based on the motivation to improve an automatic braking system for automatically decelerating an aircraft, and more specifically, to systems and methods for an automatic braking system for automatically decelerating an aircraft to reduce passenger discomfort, reduce thermal energy generation by the brake system, and reduce runway occupancy time of the aircraft.  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663